     Case 2:20-cv-00594-JAD-EJY Document 21 Filed 08/12/20 Page 1 of 1




 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    LISA A. BRYANT,                                         Case No. 2:20-cv-00594-JAD-EJY
 5                    Plaintiff,
                                                                            ORDER
 6          v.
 7    MADISON MANAGEMENT SERVICES,
      LLC AND PORRAS, PLLC,
 8
                      Defendants.
 9

10          Before the Court is Plaintiff’s Discovery Plan and Scheduling Order (ECF No. 20). On July
11   27, 2020, the Court denied the stipulated discovery plan and scheduling order submitted by the
12   parties because the parties sought an initial discovery period of 360 days providing insufficient
13   support for this request. ECF No. 19. The Court ordered the parties to either “submit a discovery
14   plan and scheduling order seeking 180 days of discovery with all attendant dates or submit a revised
15   plan seeking substantially more time so long as it is supported by adequate information allowing the
16   Court to consider their request.” Id. Plaintiff has complied with the Court’s Order.
17          Accordingly, IT IS HEREBY ORDERED that by or before August 18, 2020, Defendant
18   shall submit either (1) a notice that it is in agreement with Plaintiff’s proposed discovery plan and
19   scheduling order, or (2) its own proposed discovery plan and scheduling order for the Court’s
20   consideration.
21          Dated this 12th day of August, 2020
22

23

24
                                                  ELAYNA J. YOUCHAH
25                                                UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                     1
